Citation Nr: 1335193	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  10-22 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease (DJD) of the lumbar spine.

2.  Entitlement to service connection for a right knee injury.

3.  Entitlement to service connection for a left knee injury.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1979.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a Board hearing in October 2009 and the hearing was scheduled for June 2011; however, the Veteran withdrew his request and the hearing was cancelled. 

The issues were previously remanded by the Board in November 2012. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In September 2009 the Veteran was provided a VA examination to address the etiology of his claimed low back DJD and knee disorders.  The examination resulted in a negative etiological opinion, and the stated rationale was because the initial complaints of a back disorder were in February 2009, 30 years after separation from service.  

In December 2012, additional VA progress notes including complaints of back pain in August 1980 and complaints of knee pain from April to June 1979 were added to the claims file.  

The Veteran underwent a second VA examination in December 2012.  As the examiner did not have the claims file, the examiner did not render an etiology opinion.  In March 2013, the VA examiner reviewed the claims file and opined that the Veteran's back and knee disorders were not related to service as separation examination was negative.  The examiner failed to discuss the complaints of back and knee pain subsequent to service or provide any rationale for the opinion; therefore, the Board finds the opinion is inadequate.  

The Board finds a VA addendum opinion is necessary in order to obtain a detailed rationale to support the medical opinions, to include specific facts, evidence, and medical principles relied upon to support the medial opinion.  38 C.F.R. § 4.2 (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when the VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any VA medical records not currently associated with the claims file and associate them therewith.  Perform any and all follow-up as necessary, to include requesting assistance from the Veteran in obtaining these records, and document any negative results.

2.  Return the Veteran's claims file to the December 2012 VA examiner for an addendum opinion as to the etiology of the Veteran's claimed back and knee disorders.  If the December 2012 VA examiner is unavailable, send the claims file to an appropriate VA medical professional for the purpose of obtaining an opinion as to likely etiology of any disability/ies of the back and knees.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the opinion should note that the claims file was reviewed.

Based upon a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed back disorder was caused by or incurred in active service.  The examiner should also determine whether any diagnosed knee disorder was caused by or incurred in active service.  

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

3.  After the development requested above has been completed to the extent possible, the Agency of Original Jurisdiction (AOJ) should again review the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a Supplemental Statement of the Case (SSOC) and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


